DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2020 and 07/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An opening device for a package…and obtained from a sheet of packaging material; said packaging material comprising at least a first layer and a second layer and having a through hole formed through said first layer and being covered by a sheet cover portion of said second layer”. The claim is directed to an opening device but also recites limitations for the package that is to be opened, thus it is unclear if packaging is also the subject of the instant application and should be given patentable weight as it is not the opening device. It is not clear if the opening device is the only subject being claimed or if it is the combination of both the package and the opening device. For purposes of compact prosecution, the examiner will consider the combination of both the opening device and package to be the claimed subject matter.
Claim 1 recites “one linear rib element, projecting…through said sheet cover portion, so as to generate at least one pierced area”, this is unclear. If the rib element projects through the sheet cover then that area has been pierced by it, how does the rib “generate”? Does the applicant mean that in the act of opening the package will generate piercing of the sheet cover portion? Or that since the rib is not covered by the sheet cover portion it is thusly pierced? For purposes of compact prosecution examiner will consider the rib to have generate a pierce area if it is not covered by the sheet cover portion.
Claim 3 recites “linear rib…projecting from said first surface of said wall portion, protruding transversally from said second side of said sheet cover portion, through said pierced area, and extending on said wall portion”, this is unclear. A pierced area is unclear as discussed above. Further how does the rib protrude transversally, if its not covered (through pierces area) and extends along the wall portion, so what two places is it protruding through to be transversally protruding? Generally, claim 3 is unclear and examiner cannot make a determination what structure is required.
Claim 12 recites “the sheet cover portion being pierced by said plastic material during molding, so as to form said pierced area”, this is unclear. As stated previously pierced area is unclear. Claim 1 recites that the rib element will generate a pierced area, and now it is recited that the molding process will form this, these are conflicting limitations. For the purposes of compact prosecution, as this is a product-by-process claim and the determination of patentability is based on the product and does not depend on its method of production, examiner will treat the sheet cover portion not covering the rib elements to meet this limitation.
Claims not specifically addressed are included due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bjork et al. US 2018/0029773 A1 (also WO 2016/128218 A1) in view of Bjork et al. US 2017/0341837 A1 (also WO 2016/102151 A1), herein after referred to as Bjork and Bengt respectively.
Regarding claim 1 Bjork discloses an opening device (Figs. 1-9) for a package adapted to contain a pourable product and obtained from a sheet of packaging material (paragraphs [0002] and [0040], lines 2-4); said packaging material comprising at least a first layer and a second layer and having a through hole formed through said first layer and being covered by a sheet cover portion of said second layer (paragraphs [0040-0041]); 
said opening device comprising a wall portion (Fig. 1A) having a first surface applied onto a first side of said sheet cover portion (Fig. 1A); said wall portion defining, together with said sheet cover portion (Figs. 1A, 3-4, 6), a user-tearable portion (12 area, Fig. 1) of said package ; 
said wall portion comprising a linear weakening slot (14 rupture recess, Figs. 2-9) formed into part of the thickness of said wall portion and open at a second surface of said wall portion opposite to said first surface (Figs. 3-4); 
said linear weakening slot (14) delimiting, together with said first side of said sheet cover portion, a linear weakening region (area between top of 14 and bottom of sheet, Figs. 3-4) of said user-tearable portion (12); and
said opening device further comprising at least one pull-member (3 grip portion) projecting integrally from said first surface of said wall portion through said sheet cover portion, protruding from a second side of said sheet cover portion opposite to said first side (Figs. 1-1A), and adapted to be pulled in use so as to cause tearing of said user-tearable portion along said linear weakening region (paragraph [0041]).
Bjork is silent to at least one linear rib element, projecting integrally from said first surface of said wall portion through said sheet cover portion, so as to generate at least one pierced area of said sheet cover portion said linear rib element protruding from said second side of said cover portion, extending parallel to at least part of said linear weakening slot, and being configured to promote, in use, tearing of said user-tearable portion along at least a linear weakening portion of said linear weakening region.
Bengt teaches an opening device (Figs. 1-7) with a wall (43 extension and 46 support, Figs. 2-3 and 6A-7B) with at least one linear rib element (35 and 36 leg section of guiding portion, Figs. 3 and 6A-7B) projecting integrally from the bottom surface of said wall portion through said sheet cover portion (rib is shown as not covered by the sheet), so as to generate at least one pierced area (not covered) of said sheet cover portion said linear rib element protruding from a second side (bottom or underside) of said cover portion (Figs. 6A-7B), extending parallel to at least part of a linear weakening slot (30 weakening lines, Figs. 6A-7B), and being configured to promote, in use, tearing of said user-tearable portion along at least a linear weakening portion of said linear weakening region (paragraph [0012-0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening device of Bjork with the linear, at least partially uncovered projecting through the cover sheet rib element as taught by Bengt as doing so is well know in the art and would yield predicable results. Additionally, the rib elements facilitate opening the device more precisely so as to prevent pouring problems (paragraph [0013]).
Bjork as modified discloses substantially all the limitations of the claim(s) except for the ribs projecting from a top (first) surface of the wall portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ribs project from the top of the wall portion, since it has been held that rearranging parts of an invention involves only routine skill in the art, MPEP 2144.04 VI C. Additionally, as there are a finite number of solutions with a reasonable expectation of success it is obvious to one having ordinary skill in the art to have ribs projecting from the top surface of the wall portion.
Regarding claim 2 Bjork as modified discloses an opening device as claimed in claim 1 and further discloses wherein said linear rib element (35 and 36) is at least partially uncovered by said sheet cover portion at said pierced area (Figs. 6B and 7B rib is not covered and surrounded by the sheet cover portion).
Regarding claim 10 Bjork as modified discloses an opening device as claimed in claim 1 and further discloses wherein said sheet cover portion (Figs. 1A, 3 and 4) has an axis (down the center same as shown a M in Fig. 5B) identifying two parts of said sheet cover portion, said linear weakening slot (14) comprising a first longitudinal portion and a second longitudinal portion, extending along a direction substantially parallel to said axis (center line same as M, Fig. 5B), on opposite respective sides of said wall portion with respect to said axis (Fig. 2, 14 on the left and right side), and a third transversal portion (52 recess, Fig. 2), extending along a direction transversal to said axis and connecting said first longitudinal portion and said second longitudinal portion (Fig. 2).
Regarding claim 11 Bjork as modified discloses an opening device as claimed in claim 10 and further discloses comprising a pair of said linear rib elements (35 and 36, Figs.  6A-7B Bengt) projecting integrally from opposite sides of said first surface of said wall portion, with respect to said axis (on both the left and right side); one linear rib element of said pair of linear rib elements extending parallel to at least part of said first longitudinal portion and the other linear rib element of said pair of linear rib elements extending parallel to at least part of said second longitudinal portion  (35 and 36 are parallel to at least of 30 on each side).
Regarding claim 12 Bjork as modified discloses an opening device as claimed in claim 1 and further discloses wherein said pull-member (3), said wall portion and said at least one rib element are integrally formed in one single piece by molding a plastic material on said first side of said sheet cover portion by means of a molding device (paragraph [0042], lines 3-4); said sheet cover portion not covering the at least one rib element (Figs. 6B and 7B, Bengt).
Regarding claim 13 Bjork as modified discloses an opening device as claimed in claim 1 and further discloses at least one pouring spout (4 spout, Fig. 9), projecting integrally from said first surface of said wall portion through said sheet cover portion, protruding from said second side of said sheet cover portion (Figs. 1-2 and 9) and configured to guide said pourable product exiting in use from said package once said user-tearable portion is torn (paragraph [0041], lines 1-2).
Regarding claim 14 Bjork as modified discloses an opening device as claimed in claim 1 and further discloses wherein said sheet cover portion is an integral part of said second layer (paragraph [0010] the package is made from multilayer material thus every portion/layer is integral to each other) said linear rib element being at least partially uncovered by said second layer of said packaging material (35 and 36 are uncovered) .
Regarding claim 15 Bjork as modified discloses a package (Fig. 9) adapted to contain a pourable product and obtained from a sheet of a packaging material having at least a first layer and a second layer and having a through hole formed through said first layer and being covered by a sheet cover portion of said second layer (paragraph [0002] and [0040]); said package comprising an opening device as claimed in claim 1 (see above) and molded onto said sheet of packaging material at said through hole (paragraph [0042, lines 3-4, Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735